DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 9, 10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFreitas et al. (US 2014/0257135) in view of Takats (US 2012/0156712) and official notice.

Regarding claims 1-3, 12, and 15, DeFreitas describes a system which has a core needle biopsy module (Fig. 1, element 100; Fig. 2, biopsy device 212; [0003]) configured to obtain tissue core from a locus within the body and a first vacuum source configured to convey the tissue core from the needle biopsy module to a slot within a specimen holder for further processing ([0060], where core is driven by “vacuum line” which is connected to a vacuum source, [0049], console 240 includes such a source). The core can then be subjected to an analysis ([O060], in this case, imaging; though other types of analysis are contemplated, [0048] and [0112]).
However, the vacuum source is not said to be a pump, DeFreitas does not describe that his system includes a disintegration module, and therefore the vacuum source cannot be said to explicitly drive the core to the disintegration module.
Takats describes a system which provides an inline analysis technique involving detecting biomarkers of tissue samples directly analyzed when they are obtained using amass spectrometric device. In his device he includes a first pump (analogous to the vacuum source of Defreitas, which allows for the transfer of the sample from the patient into the apparatus) configured to convey the tissue core from the needle biopsy module to the disintegration module (pump 220, which conveys the sample, at least on one embodiment to disintegration module — see Fig. 4, for example, where pump drives sample to corona discharge chamber at 290). He finally includes a disintegration module operably connected to the source of the tissue sample within the patient (which in the combination proposed here would be the core needle biopsy module) and configured to receive the tissue core from the core needle biopsy module and convert at least a portion of the tissue core into gaseous tissue molecules (for example, in Fig. 4, corona discharge chamber at 290) and a second vacuum pump configured to convey gaseous tissue molecules from the tissue disintegration module to an analyzer module (vacuum system of mass spectrometry device, which is used as a pump — [0087], describing that mass spec includes a vacuum system, the examiner officially notes that such a system would typically be expected to include a vacuum pump, which would have been at least obvious in order to provision an off the shelf part easy to make an repair). The analyzer module is a mass spectrometer configured to analyze the gaseous tissue chemicals or molecules, and generate data relating to the tissue core based on the gaseous tissue molecules ([0096]-[0097], [0100)).
It would have been obvious to have used the system described by Takats to provide immediate analysis of the biopsy samples collected by DeFreitas, as DeFreitas explicitly mentions that this type of in-line analysis is within the scope of his invention, and providing such results would allow for more rapid diagnosis, require fewer samples to stored and shipped, and would therefore allow for quicker personalized care.
Regarding claims 4 and 14, in the combination proposed, the core needle biopsy module and tissue disintegration module are provided as a single unit (in that each element appears connected via physical tubing), and wherein the tissue disintegration module is removably attached to the core needle biopsy module (officially noted by the examiner, where such tubing is generally removable in order to allow such a point of failure to be more frequently cleaned or replaced).
Regarding claims 5 and 13, DeFreitas emphasizes that he includes a tissue core collection module configured for removable attachment to the core needle biopsy module (which in the combination would be in place of the tissue disintegration module), in which the tissue core collection module is configured for collection of one or more tissue cores from the core needle biopsy module (where he specifically describes such a feature to be provided in order to allow for off line analysis, rather than inline analysis [0048], describing inline analysis; [0095], describing that inline analysis is optional, such an embodiment meets this limitation).
Regarding claim 9, Takats describes that the disintegration module comprises an inner support configured to receive a tissue core biopsy and convert at least a part of the tissue core biopsy into gaseous tissue molecules (at 170 in Figs. 1 and 4), an outer gas impermeable chamber (heated capillary 140), and an outlet conduit in fluid communication with the second vacuum pump (at 150).
Regarding claim 10, DeFreitas describes that the system includes a means for delivering an active agent or a localisation marker to a locus within the body (implicitly required at least, in order to deliver lavage fluid, [0050] [0053)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,557,775. Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/           Primary Examiner, Art Unit 1797